Case 1:18-cv-05384-PAE-SDA Document 127 Filed 06/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JAMES AMETEPE, ET AL.,

Plaintiffs, 18 Civ. 5384 (PAE)
“Yn
ORDER

PEAK TIME PARKING, CORP., ET AL.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

The parties have indicated that they are not available to begin trial on September 7, 2021.
Dkt. 126. Accordingly, the Court will submit this case for a jury trial in the fourth quarter of
2021. The parties are directed to file a joint letter within two weeks of this order identifying any
dates in October, November, and December on which necessary participants are unavailable for
trial.

The Court schedules a final pretrial conference for August 31, 2021 at 3 p.m. That
conference will be held in-person, in Courtroom 1305 at the Thurgood Marshall U.S.
Courthouse, 40 Centre Street, New York, New York 10007. The conference participants are
directed to review the District's COVID-19 protocols for courthouse entry, which are available
online athttps://www.nysd.uscourts.gov/covid-19-coronavirus, to ensure that they will be able to

gain entry to the courthouse for the conference.

SO ORDERED,

 

 

PAUL A. ENGELMAYER
United States District Tudge
Dated: June 17, 2021
Case 1:18-cv-05384-PAE-SDA Document 127 Filed 06/17/21 Page 2 of 2

New York, New York
